ACCEPTED
                                                                                                                                     01-15-00409-CR
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                              10/26/2015 12:00:00 AM
                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                              CLERK

                                                 NO. 01-15-00409-CR

                                                            IN THE                                       FILED IN
                                                                                                  1st COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
      COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL                                          DISTRICT  OF 8:00:00
                                                                                                  10/26/2015 TEXASAM
                                                                                                  CHRISTOPHER A. PRINE
                                                                                                           Clerk
                                                       AT HOUSTON
....................................................................................................................................

                                            TRIAL COURT NO. 1299015

                                         IN THE 209TH DISTRICT COURT

                                            OF HARRIS COUNTY, TEXAS
....................................................................................................................................

                                  CURTIS SYLVESTER BABERS, APPELLANT

                                                                V.

                                         THE STATE OF TEXAS, APPELLEE
....................................................................................................................................

                APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
....................................................................................................................................

                                                                                 Charles Hinton
                                                                                 P.O. Box 53719
                                                                                 Houston, Texas 77052-3719
                                                                                 832-603-1330
                                                                                 chashinton@sbcglobal.net
                                                                                 SBOT #09709800
                                                                                 Attorney for Appellant
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS

FOR THE FIRST SUPREME JUDICIAL DISTRICT:

         Comes now appellant, Curtis Sylvester Babers, pursuant to TEX. R. APP.

PROC. 10.5(b) and 38.6 and moves the Court for an extension of time to file

appellant's brief, and in support shows the following:

         (A) the deadline for filing appellant's brief is October 28, 2015.

         (B) the length of the extension sought is until November 16, 2015.

         (C) the facts relied upon to reasonably explain the need for an extension

are:

         Appellant's attorney has been preparing for jury trial in the following cases

in the 209th District Court:

         1. The State of Texas vs. Marvin Windom, cause numbers 1342650

(Aggravated Assault-habitual indictment) and 1342651 (burglary of a habitation-

habitual indictment), set for jury trial the week of October 5, 2015. The cases

were disposed of by way of a plea bargain on October 9, 2015 in the Impact

Court.

         2. The State of Texas vs. Russell Loge, cause number 1181851 (aggravated

sexual assault of a child), set for jury trial the week of October 19, 2015. The case

was reset to November 2, 2015.
         3. The State of Texas vs. Jaquan Bogany, cause number 1361283 (murder),

set for jury trial the week of October 19, 2015. The case has been carried to

Monday, October 26, 2015. Both the State and the Defense were informed by the

Court that our case will start trial on that date in the Impact Court,

         4. The State of Texas vs. Alexander Ascencio, cause number 1302016

(aggravated sexual assault of a child), set for jury trial the week of November 9,

2015 in the Impact Court.

         5. The State of Texas vs. John Davis, cause number 1364895 (aggravated

sexual assault of a child), set for jury trial the week of November 9, 2015 in Impact

Court.

         (D) Two previous extensions has been granted.

         Wherefore, undersigned counsel prays this honorable court to extend the

time for filing appellant's brief until November 16, 2015.

                                                     Respectfully submitted,

                                                     /s/Charles Hinton
                                                     Charles Hinton
                                                     P.O. Box 53719
                                                     Houston, Texas 77052-3719
                                                     832-603-1330
                                                     chashinton@sbcglobal.net
                                                     SBOT #09709800
                                                     Attorney for Appellant
                            CERTIFICATE OF SERVICE

      I certify that a copy of this motion has been electronically served upon Alan

Curry, Chief Prosecutor, Appellate Division, Harris County District Attorney's

Office, 1201 Franklin St., Ste. 600, Houston, Texas 77002 on October 25, 2015.

                                                   /s/Charles Hinton
                                                   Charles Hinton




                          CERTIFICATE OF COMPLIANCE

      Appellant certifies that the word count of this document is 479.

                                                   /s/Charles Hinton
                                                   Charles Hinton